Citation Nr: 0218789	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  99-11 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation for degenerative disc disease/arthritis of 
the lumbar spine, currently rated as 20 percent disabling.

2.  Evaluation for degenerative disc disease/arthritis of 
the cervical spine, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1962 to 
March 1992.

This appeal arises from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for degenerative 
disc disease/arthritis of the lumbar and cervical spines.  
The lumber spine disability was evaluated as 20 percent 
disabling and the cervical spine disability was evaluated 
as noncompensable.  These awards were made effective from 
December 15, 1997.  The veteran appealed these 
evaluations.

In February 2001, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical 
evidence.  The case has now returned for appellate review.


FINDINGS OF FACT

1.  All evidence required for equitable decisions of the 
issues decided below has been obtained.

2.  Degenerative disc disease/arthritis of the lumbar 
spine has been characterized by low back/leg pain, slight 
sensory deficit of the posterior left leg and both feet, 
intermittent involuntary leg jerks and absent Achilles 
tendon reflexes, and moderate limitation of motion in the 
lumbar spine.

3.  Degenerative disc disease/arthritis of the cervical 
spine has been characterized by intermittent neck pain and 
stiffness, and slight limitation of motion in the cervical 
spine.



CONCLUSIONS OF LAW

1.  An evaluation of 20 percent disabling is warranted for 
moderate limitation of motion in the lumbar spine due to 
degenerative disc disease/arthritis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.71a, Codes 5285-95 (effective prior to, and 
on September 23, 2002).  See also 67 Fed.Reg. 54345-49 
(August 22, 2002).

2.  An evaluation of 10 percent disabling is warranted for 
neurologic manifestations of the right lower extremity due 
to degenerative disc disease/arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.123, 4.124, 4.124a, Codes 5293, 8520, 8620, 
8720 (effective prior to, and on September 23, 2002).  See 
also 67 Fed.Reg. 54345-49 (August 22, 2002).

3.  An evaluation of 10 percent disabling, is warranted 
for neurologic manifestations of the left lower extremity 
due to degenerative disc disease/arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.123, 4.124, 4.124a, Codes 5293, 8520, 8620, 
8720 (effective prior to, and on September 23, 2002).  See 
also 67 Fed.Reg. 54345-49 (August 22, 2002).

4.  An evaluation of 10 percent disabling is warranted for 
degenerative disc disease/arthritis of the cervical spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5285-95 
(effective prior to, and on September 23, 2002).  See also 
67 Fed.Reg. 54345-49 (August 22, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002), 38 C.F.R. § 3.159 
(2002).  It is recognized by the Board that the provisions 
of 38 U.S.C.A. § 5103A did not become effective until the 
fall of 2000.  These provisions were considered by VA in 
the supplemental statement of the case (SSOC) issued in 
May 2002.  VA also had the opportunity to apply the duty 
to assist provisions found at 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000 as indicated in 
the statement of the case (SOC) issued in May 1999.  
Therefore, the development conducted by VA in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed by the RO in the letter issued to 
the veteran in May 2001.  This letter informed the veteran 
of the actions he must take and the type of evidence 
required in order to establish his current claims, to 
include identifying pertinent medical evidence and 
submitting medical and lay evidence that would tend to 
show entitlement to a higher evaluation for his spine 
disabilities.  He was also informed that the actions that 
would be taken by VA to develop his claim.  These actions 
were specifically outlined to the veteran in the Board's 
remand of February 2001.  In the SOC of May 1999 and the 
SSOC of May 2002, VA specifically notified the veteran of 
the evidence that it had considered.  Finally, the Board 
notified the veteran and his representative in October 
2002 of changes to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(evaluating intervertebral disc syndrome) that were made 
effective during the pendency of this appeal.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have 
been obtained, to include service medical records and VA 
treatment records.  VA has also obtained private treatment 
records identified by the veteran in June 2001.  The 
veteran has not alleged that he is currently in receipt of 
Workers' Compensation or Social Security Administration 
disability benefits.  Finally, the veteran was afforded 
multiple VA compensation examinations in regard to the 
current claims.  The April/May 1998, October 2001, and 
January 2002 VA examiners provided evidence/opinion on the 
severity of the veteran's service-connected spinal 
disabilities.  These examinations also provided clinical 
and radiological findings regarding these disorders.  The 
examiners of October 2001 and January 2002 specifically 
referenced the veteran's medical history, the questions 
posed in the Board's remand of February 2001, and the 
claims file was available and reviewed.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the severity and effects of the claimed 
disorders.

It is noted that the Board remanded this case in February 
2001 for development of the evidence.  A review of the 
claims file indicates that the RO fully complied with the 
remand instructions, to include application of the 
provisions of the VCAA, requesting the identification of 
the veteran's healthcare providers by letter of May 2001, 
and obtaining VA medical examinations that answered all 
questions posed by the Board.  The examiner of January 
2002 specifically addressed the Board's questions 
regarding the veteran's functional limitations due to 
pain, weakness, excess fatigability, and/or incoordination 
resulting from his service-connected spinal disabilities.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, further development 
based on these remand instructions is not warranted.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

The veteran was provided with the opportunity to request a 
hearing before the VA on the substantive appeal (VA Form 
9) he submitted in June 1999.  However, he indicated that 
he did not wish to have such a hearing.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Cervical and Lumbar Spine Disabilities

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must 
be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any 
changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, and deformity or atrophy of 
disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully 
noted.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. 
§ 4.14.  Rather, the veteran's disability will be rated 
under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area 
under different diagnostic codes that evaluate different 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board concludes that the 
disability has not significantly changed, therefore, a 
uniform rating is warranted despite a regulatory change.

A claim for entitlement to service connection for back 
disabilities was submitted by the veteran on December 15, 
1997.  He was afforded a VA orthopedic examination in 
April 1998.  The veteran complained of neck and low back 
pain.  His neck pain was intermittent and occurred several 
times a year, but was asymptomatic at the time of the 
examination.  During flare-ups of neck pain, he would 
immobilize the neck with a brace and rest it.  His low 
back pain was reportedly constant and would increase with 
sitting and activity.  The veteran used a heating pad to 
help alleviate this pain.  He denied using any medication 
or the use of crutches, braces, or a cane.  The veteran 
noted that since his retirement from the military, he 
worked as a part-time consultant.  He alleged that he had 
to pace himself because his service-connected disabilities 
would not allow him to perform a full day of activity.  On 
examination, range of motion in the cervical spine was 
full and non-tender.  Tested reflexes in the upper 
extremities were 1+.  Range of motion in the lumbar spine 
was forward flexion to 84 degrees, backward extension to 
10 degrees, lateral bending to 20 degrees, and bilateral 
rotation to 60 degrees.  The lumbar spine was non-tender.  
Muscle strength in the lower extremities was five out of 
five, but sensation was slightly decreased in the 
posterior aspect of the left leg into the foot.  The 
assessment was degenerative disc disease of the lumbar and 
cervical spines.

A lumbar spine X-ray of April 1998 noted an impression of 
narrowing of the L4-L5 disc space with vacuum disc 
phenomena and spondylosis.  There was bony spurring 
anteriorly involving the L4 and L5 vertebra consistent 
with degenerative joint disease changes.  The cervical 
spine X-ray noted an impression of degenerative changes 
involving the lower cervical spine from the C5 to the C7 
vertebra with anterior and posterior hypertrophic 
osteophyte formation and mild narrowing of the interdisc 
space at C5-C6 and C6-C7 levels.

A VA neurology examination of April 1998 noted the 
veteran's complaints of involuntary movements in his lower 
extremities.  These movements occurred during waking and 
sleeping hours.  The movements reportedly occurred in a 
lightening-like fashion without warning.  He also 
complained of intermittent numbness in his feet.  On 
examination, the examiner witnessed a couple of events of 
lightening like jerks of the proximal lower extremities.  
These jerks had the clinical appearance of myoclonic 
jerks.  There was no sensory deficit.  There was no 
weakness on motor strength examination.  Reflexes were 
"quite brisk" at the knees, 1 at the ankles and triceps, 
and 2 at the biceps.  The veteran's gait was normal and 
the Romberg sign was absent.  The impression was 
involuntary movements which were most likely of myoclonic 
nature.  However, the examiner felt that it was impossible 
to come to a conclusive diagnosis without extensive 
testing.

The veteran received an initial private neurology 
evaluation by Horace L. Mitchell, M.D., in June 2000.  He 
complained of bilateral leg pain that had increased in 
severity over the past couple of months.  He claimed that 
this pain occurred when he was standing, walking, or lying 
down; but did not occur when he was sitting.  He denied 
any bowel or bladder dysfunction.  The veteran also 
complained of sensory loss and paresthesia in the left 
leg, but denied any paralysis or weakness in any 
extremity.  On examination, the veteran could move around 
without difficulty.  There was no loss of functional 
strength in any of the tested joints.  There was no 
evidence of muscular atrophy, wasting, fasciculations, 
spasticity, or rigidity.  The veteran could walk on 
tiptoes and heels while barefoot.  Deep tendon reflexes 
were equal and symmetrical in the lower extremities, 
except that both Achilles tendon reflexes were "decreased 
to absent."  Babinski sign was negative bilaterally.  
Patrick's test and straight leg raises were "absent."  
Sensation over the lower thoracic dermatomes and the lower 
extremities was normal, except there was decreased 
sensation in the right foot.

A private magnetic resonance image (MRI) of the lumbar 
spine was obtained in June 2000.  This MRI found that 
vertebra discs from L1 through L4 were desiccated and 
circumferentially bulging with no central or foramen 
stenosis.  At the L4-L5 level, there was circumferential 
disc bulging and osteophyte causing ventral flattening of 
the thecal sac.  This was also present at the L5-S1 level 
in addition to narrowing of the foramen.  The conclusion 
was that deformities at the L4-L5 level were causing 
compromise of the entrance zones and lateral recesses and 
bilateral foramen.  At the L5-S1 level, there was no 
definite nerve root compression.

A private outpatient record of September 2000 indicated 
that Dr. Mitchell had reviewed the June 2000 MRI and found 
that there was nerve root impingement at the L4-L5 and L5-
S1 levels.  The veteran was to be treated with auto-
traction.  It was opined by the neurologist that based on 
the veteran's age and the radiological findings that it 
was less likely that his lumbar spine symptoms would 
progress beyond his past complaints.  Dr. Mitchell 
prepared a letter in October 2000 in which he opined that 
the veteran had a severe degenerative lumbar disc disease 
at the L4-L5 and L5-S1 levels.  He recommended that the 
veteran's case be re-evaluated.

An outpatient record of November 2000 reported the 
veteran's complaints of L5 radiculopathy and that lumbar 
traction had no effect on his symptoms.  The veteran 
indicated that he could live with his current level of 
pain.  If these symptoms became worse, Dr. Mitchell 
offered the veteran of epidural steroid injections and 
possibly surgery.  During an outpatient visit of April 
2001 the veteran revealed that his symptoms had not 
progressed.  He noted that these symptoms were not 
predictable.  The veteran reported that he could play 18 
holes of golf or walk the mall, but would have to stop to 
rest from clauditory-type symptoms.  Dr. Mitchell 
associated these symptoms with the veteran's lumbar spine 
disorder.

Another VA neurology examination was given to the veteran 
in October 2001.  The veteran complained of back and leg 
pain that was getting gradually worse.  His main problems 
were pain over his left thigh and occasional numbness in 
his right foot.  It was claimed by the veteran that 
physical therapy had not helped his back symptoms.  He 
denied ever receiving medication or surgery for his 
complaints.  The examiner noted that radiological evidence 
suggested the presence of degenerative spine disease with 
some stenosis, but electrical studies had been normal.  It 
was noted that the veteran continued to work part-time at 
a university teaching engineering.  On examination, there 
was full muscle tone and strength throughout the upper and 
lower extremities.  Reflexes were elicited throughout and 
there was no change to pin or vibration sensation.  There 
was a normal lumbar lordosis with no sacrosciatic notch 
tenderness.  The veteran's gait was a little slow but 
otherwise normal.  The diagnosis was degenerative spine 
disease.

A VA orthopedic examination was given to the veteran in 
January 2002.  He complained of difficulties with his back 
with prolonged standing or walking a short distance.  The 
veteran asserted that he had left leg pain at night when 
lying down and had to position himself in order to become 
comfortable.  He also could not use a lawn mower as it 
caused considerable pain in his lower back.  The veteran 
complained of diminished sensation in the left foot and 
big toe.  He indicated that at the present time his 
cervical spine did not bother him very much, except that 
his neck would become stiff with prolonged driving.  Since 
his separation from the military the veteran had worked in 
civil engineering mainly in office jobs.  He currently 
taught school.  On examination, the veteran walked without 
a limp.  Range of motion in the cervical spine was found 
to be within normal limits.  Range of motion in the lumbar 
spine was found to be slightly restricted with forward 
flexion to 70 degrees (normal was 80 degrees), backward 
extension to 15 degrees (normal was 20 degrees), and 
lateral bending to 20 degrees (normal was 20 degrees).  
However, the examiner noted that the veteran was quite 
uncomfortable during lumbar motion tests.  There was no 
muscle spasm found in the lumbar region.  Straight leg 
raises were negative to 80 degrees.  Deep tendon reflexes 
were normal, but there was some diminished sensation over 
the sole of the left foot.  A cervical spine X-ray noted 
degenerative disc space narrowing and spondylosis at the 
C5-C6 and C6-C7 levels, and mild disc space narrowing at 
the C3-C4 level.  A lumbar spine X-ray found marked 
degenerative disc space narrowing, vacuum phenomena, and 
spondylosis at the L4-L5 level, and a more mild degree of 
disc space narrowing and spondylosis at L5-S1.  The 
diagnosis was degenerative arthritis of the lumbar spine.  
It was opined by the examiner that the veteran would have 
bouts of increased difficulties with his lumbar spine when 
performing work like mowing a lawn, heavy lifting and 
bending, and prolonged walking or standing.

Another VA neurology examination was provided in January 
2002.  The veteran complained of pain and numbness in his 
left lower extremity that was getting worse.  These 
symptoms were exacerbated by standing.  Sometimes when he 
sat, he would constantly change his position in order to 
be comfortable.  The veteran indicated that he was not 
receiving any kind of therapy or medication for his 
complaints.  He taught at a university and was required to 
stand and sit.  On examination, the cranial nerves and 
upper extremities were normal.  The muscles of the lower 
extremities had normal tone, bulk, and strength.  Reflexes 
at the knees were +2 and at the ankles were +1.  There was 
no consistent sensory problem in the lower extremities.  
There was a normal lumbar lordosis in the back and full 
mobility in the lumbosacral spine.  There was no 
sacrosciatic notch tenderness.  Based on the findings of a 
electromyograph (EMG) performed in February 2002, the 
examiner subsequently diagnosed left S1 radiculopathy.  

The veteran's cervical and lumbar spine disabilities are 
both currently evaluated under the VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5293, for intervertebral disc syndrome.  The 
cervical spine was evaluated as noncompensable, while the 
lumbar spine was evaluated as 20 percent disabling, both 
effective from December 15, 1997.  The Board notes that, 
during the pendency of this appeal, VA issued new 
regulations for evaluating intervertebral disc syndrome, 
effective September 23, 2002.  67 Fed.Reg. 54345-49 
(August 22, 2002).  The Court has held that, where laws or 
regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to provide otherwise and 
the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also Fischer v. West, 11 Vet. App. 
121 (1998).  The Board notified the veteran and his 
representative of the changes to the diagnostic code by 
letter of October 2002.  A review of the old and new 
rating criteria found at Code 5293 indicates that the 
criteria were substantively changed.

Regarding the evaluation of the veteran's lumbar spine 
disability, the Board finds that the new rating criteria 
at Code 5293 are more favorable to the veteran than the 
prior criteria.  That is, based on the provisions of 
38 C.F.R. § 4.71a, Code 5293, Note (2), separate 
evaluations are authorized for the orthopedic and 
neurologic symptoms arising from intervertebral disc 
syndrome.  However, the same result may be reached based 
on the presence of arthritis, limitation of motion and 
neurologic deficit.  See 38 C.F.R. § 4.25.

Under the new criteria at Code 5293, a compensable 
evaluation for intervertebral disc syndrome requires 
incapacitating episodes having a duration of at least one 
week, but less than two weeks, during the past 12 months.  
An incapacitating episode is defined under this Code at 
Note (1) as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest 
prescribed by a physician and treatment by a physician.  
The private treatment records reveal that the veteran 
received conservative treatment for his lumbar spine 
complaints to consist of auto-traction.  It appears that 
the auto-traction was of brief duration.  There is no 
indication in either the lay or medical evidence that the 
veteran was prescribed bedrest for these manifestations.  
The veteran has continued to work at least part-time 
during the entire appeal period.  Thus, the evidence is 
clear that the veteran has not suffered an incapacitating 
episode at any time during the appeal period and is not 
entitled to a compensable evaluation under the new 
criteria at Code 5293.

Under Note (2) of this diagnostic code, the Board must 
determine if separate evaluations under the orthopedic and 
neurologic diagnostic criteria are appropriate.  The 
veteran claimed to have constant pain in his low back that 
radiated into his legs.  This pain reportedly would 
increase with certain activities.  He also has noted 
numbness in his lower extremities.  The radiological 
evidence reveals marked degenerative disc disease in the 
lumbar spine.  Dr. Mitchell opined in September 2000 that 
based on MRI findings the veteran had nerve root 
impingement at the L4-L5 and L5-S1 levels.  A VA EMG of 
February 2002 confirmed left S1 radiculopathy.  The 
objective medical examinations have confirmed diminished 
sensation about the posterior of the left leg and in each 
foot, involuntary jerks of the legs, and, on at least one 
occasion in June 2000, absent Achilles tendon reflexes.  
As the neurologic manifestations appear to involve the 
entire lower extremities and EMG testing has confirmed 
radiculopathy, the most appropriate neurologic diagnostic 
code to evaluate these symptoms would be Code 8520 for the 
sciatic nerve.  See also 38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8620 (neuritis) and 8720 
(neuralgia).  Under Code 8520, the Board finds that the 
neurologic manifestations of the veteran's intervertebral 
disc syndrome warrant a 10 percent evaluation for each 
lower extremity.

A higher evaluation is not warranted for either leg under 
Code 8520.  A 20 percent evaluation under this Code 
requires a moderate level of disability for each leg.  
While neurologic manifestations have been noted on 
examination, these manifestations have not been 
consistent.  Of the five comprehensive examinations 
provided to the veteran in recent years, only on one 
occasion in June 2000 were Achilles tendon reflexes absent 
in either leg or were sensory deficits noted in the right 
leg.  On his most recent examination in January 2002, 
reflexes in the legs were noted to be either +2 or +1.  
Also, leg jerks were only found on one examination in 
April 1998.  Sensory deficits in the left leg have only 
been noted on two examinations in April 1998 and January 
2002.  His motor strength and gait have consistently been 
found to be normal.  While the VA examiner of January 2002 
noted that the veteran's lumbar spine disability prevented 
strenuous activity such as mowing a lawn, heavy lifting, 
and standing or sitting for prolonged periods; the 
neurological manifestations do not appear to have 
significantly impeded normal functioning.  In fact, the 
veteran indicates that he can still work in a teaching 
position at least part-time and noted in April 2001 that 
on occasion he could play golf and walk the mall.  Based 
on this lay and medical evidence, the Board finds that the 
preponderance of the evidence does not support an 
evaluation of a moderate disability under Code 8520.  In 
sum, the neurologic manifestations are primarily sensory, 
without significant loss of motor strength, chronic loss 
of reflexes, or muscular atrophy.  See 38 C.F.R. §§ 4.123, 
4.124.

Turning to the orthopedic manifestations of the veteran's 
lumbar spine disability, there is no indication in the 
medical evidence that the veteran has any orthopedic 
limitation associated with his legs.  The range of motion 
studies conducted in recent years reveals a slight 
limitation of function in the lumbar spine.  This level of 
disability was confirmed by the orthopedist's opinion of 
January 2002 that found low back mobility to be "slightly 
restricted."  However, this same physician noted that the 
veteran had been quite uncomfortable during lumbar motion 
and that there would be periods of exacerbation during 
strenuous activity.  Based on this evidence, the Board 
finds that during periods of exacerbation the veteran 
would have moderate limitation of motion in his lumbar 
spine.  This level of disability is entitled to a 20 
percent evaluation under Code 5292.  A higher evaluation 
under this diagnostic code is not warranted as the range 
of motion studies have consistently shown only minimal 
limitation in the lumbar spine.  Neither has the veteran 
presented lay evidence of significant limitation of motion 
in his back during periods of exacerbation.

An evaluation in excess of 20 percent disabling is also 
not warranted under any other orthopedic diagnostic 
criteria.  As there is no medical evidence of a vertebral 
fracture or ankylosis in the lumbar spine, compensable 
evaluations under Codes 5285, 5286, and 5289 is not 
appropriate.  An analogous evaluation is also not 
warranted under Code 5295 for a lumbosacral strain.  See 
38 C.F.R. § 4.20.  There is no medical evidence of 
tenderness in the low back, lumbar muscle spasm, listing 
of the whole spine, marked limitation in forward bending, 
or loss of lateral motion.  Thus, the Board finds that the 
evidence does not reveal a severe lumbar spine disability 
as described for a 40 percent evaluation under Code 5295.  

Under the old criteria at Code 5293, a 40 percent 
evaluation requires severe, recurring attacks of 
intervertebral disc syndrome, with intermittent relief.  
The Board finds that the lay and medical evidence does not 
indicate that the veteran's degenerative disc disease has 
resulted in a severe disc disability at any time during 
the appeal period.  As discussed above, the medical 
evidence indicates that at its worst the veteran's lumbar 
spine disability has only resulted in moderate limitation 
of motion and some sensory deficits in the lower 
extremities.  The veteran has noted constant pain in his 
back and lower extremities; however, this pain has not 
required medication or bedrest.  The evidence shows that 
the symptoms of the veteran's lumbar spine disability have 
remained relatively constant throughout the appeal period.  
This finding is supported by Dr. Mitchell's opinion of 
September 2000.  Therefore, the evidence does not support 
a finding that the veteran's lumbar disability has 
resulted in severe, recurring attacks.

As noted above, the veteran is entitled to consideration 
for staged ratings.  Any evaluation for the veteran's 
degenerative disc disease prior to September 23, 2002 can 
only be based on evaluations under the old criteria at 
Code 5293.  See 38 U.S.C.A. § 5110 (West 1991).  However, 
service connection for arthritis and disc disease of the 
lumbar spine has been established.  While the revision to 
Code 5293 explicitly discusses separate evaluations for 
the orthopedic and neurologic components of disc disease, 
there was previously no prohibition on rating limitation 
of motion of the lumbar spine due to arthritis and any 
separate neurologic manifestations.  In sum, the Board is 
presented with more than just a case of disc syndrome and 
separate evaluations are warranted for the entire appeal 
period.

Regarding the evaluation of the veteran's cervical spine 
disability, the veteran has contended that the fact he is 
required to use a neck brace during flare-ups of his 
cervical symptomatology should be considered evidence of 
at least a mild disability that warrants a compensable 
evaluation.  The radiological evidence does substantiate 
that degenerative disc disease is present in the veteran's 
cervical spine.  The orthopedic and neurology examinations 
of recent years have found little to no symptomatology 
associated with the veteran's neck and upper extremities.  
No muscular or sensory deficit has been found with the 
neck or upper extremities.  However, the veteran has 
provided lay evidence of intermittent symptoms that 
consist of pain and stiffness in his neck and required the 
temporary use of a brace.  Based on this competent lay 
evidence, the Board finds that the veteran's cervical 
spine disability has resulted in slight limitation of 
function during flare-ups of symptomatology.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  This level of disability 
warrants a 10 percent evaluation under Code 5290.

A higher evaluation of 20 percent disabling for moderate 
limitation of motion in the cervical spine is not 
supported by the evidence of record.  As noted, there is 
virtually no symptomatology elicited during the objective 
examinations.  In fact, the veteran appears to indicate on 
his January 2002 orthopedic examination that his neck 
symptoms had improved.  He no longer reported using a neck 
brace and only noted occasional neck stiffness with 
prolonged driving of an automobile.  Thus, at its worst 
during occasional flare-ups of pain, the veteran's 
cervical spine has slight limitation of motion.  As there 
is no evidence of cervical vertebra fracture or of 
ankylosis or fixation of the cervical spine, evaluations 
under Codes 5285, 5286, 5287 is not appropriate.

An evaluation in excess of 10 percent disabling for the 
veteran's cervical spine disability is not warranted under 
either the old or new criteria at Code 5293.  A 20 percent 
evaluation under the old criteria required moderate 
symptoms with recurring attacks.  While the lay evidence 
shows that the veteran's neck symptoms were intermittent, 
these flare-ups were solely associated with the neck.  The 
veteran has not indicated any symptomatology such as 
neuropathy in the upper extremities during these flare-
ups.  The veteran has characterized his symptoms to be 
localized in his neck and consist of pain and stiffness 
that limits the mobility of his cervical spine.  There is 
no objective medical evidence of any type of neurologic 
deficits associated with the upper extremities.  Based on 
this evidence, the Board finds that the veteran has not 
suffered with a moderate degree of intervertebral disc 
syndrome from the cervical spine at any time during the 
appeal period. 

Under the new criteria at Code 5293, a 20 percent 
evaluation requires an incapacitating episode (requiring 
bed rest) having a total duration of at least two weeks, 
but less than four weeks, during the past 12 months.  
There is no lay or medical evidence that would indicate 
the exacerbation of the veteran's cervical symptomatology 
required any type of bedrest during the appeal period.  
Under Note (2) of Code 5293, if a evaluation is not 
warranted under the criteria of this diagnostic code, the 
orthopedic and neurologic symptoms are to be evaluated 
under different diagnostic codes.  An evaluation of the 
orthopedic criteria of the cervical spine has already been 
discussed.  As the objective evidence has failed to show 
any neurological deficits or abnormalities associated with 
the upper extremities, evaluations for the nerves of the 
upper extremities at Codes 8510 through 8519 is not 
warranted.  Based on this analysis, the Board finds that 
neither the old or new criteria at Code 5293 are more 
advantageous to the evaluation of the veteran's cervical 
spine disability.


Conclusion

The evidence does support separate evaluations for the 
orthopedic and neurologic manifestations of his lumbar 
spine disability.  These evaluations include a 20 percent 
evaluation under Code 5292 for moderate limitation of 
motion in the lumbar spine and a 10 percent evaluation for 
each lower extremity under Code 8520 for mild neurologic 
manifestations associated with the sciatic nerve.  In 
addition, the evidence supports a 10 percent evaluation 
under Code 5290 for slight limitation of function of the 
cervical spine.  While the appellant is competent to 
report his symptoms, a preponderance of the medical 
findings does not support higher evaluations.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, 
are more probative of the degree of impairment than the 
appellant's statements, even if sworn.  To the extent that 
higher ratings are sought, the evidence supports the 
claim.  However, the preponderance of the evidence is 
against any assertion for evaluations higher than those 
awarded.


ORDER

An evaluation of 20 percent disabling for moderate 
limitation of motion in the lumbar spine due to 
degenerative disc disease/arthritis is granted, subject to 
the applicable criteria pertaining to the payment of 
veterans' benefits.  An evaluation of 10 percent disabling 
for neurologic manifestations in the right lower extremity 
due to degenerative disc disease/arthritis is granted, 
subject to the applicable criteria pertaining to the 
payment of veterans' benefits.

An evaluation of 10 percent disabling for neurologic 
manifestations in the left lower extremity due to 
degenerative disc disease/arthritis is granted, subject to 
the applicable criteria pertaining to the payment of 
veterans' benefits.  An evaluation of 10 percent disabling 
for slight limitation of motion in the cervical spine due 
to degenerative disc disease/arthritis is granted, subject 
to the applicable criteria pertaining to the payment of 
veterans' benefits.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

